Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-15 in the reply filed on 08/10/2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas David Ehlert (WO 2016/160752 A1) (hereinafter Ehlert) and further in view of Popp et al. (US Pat. No.: 6,635,041 B1) (hereinafter Popp). 
Regarding claim 1, Ehlert discloses a method of forming an elastic material, the method comprising: 
advancing a first continuous substrate material (112) having an upper surface and a lower surface in a machine direction;
advancing a second continuous substrate material (116) having an upper surface and a lower surface in the machine direction;
advancing an elastomeric strand (120, 124, 128, 132) in a stretched state in the machine direction (¶ 0028), wherein the elastomeric strand is positioned between the lower surface of the first continuous substrate material and the upper surface of the second continuous substrate material (Fig. 1);
advancing the first continuous substrate material and the second continuous substrate material with the elastomeric strand positioned therebetween to a bonding apparatus (Fig. 1), wherein the bonding apparatus comprises:
a first bonding element (204), and a second bonding element (202) disposed proximate the first bonding element and
forming a bonding nip (between RC 208 and 220; Fig. 1) with the first bonding element;
advancing the first continuous substrate material, the second continuous substrate material, and the elastomeric strand through the bonding nip and bonding the first continuous substrate material to the second continuous substrate material with the elastomeric strand disposed therebetween with at least a first bond and a second bond (¶0050). 
Ehlert further discloses the first bond and second bonds (302) are spaced apart and disposed on opposite sides of elastomeric strand (120) at a distance less than un-tension diameter of the elastomeric strand, and wherein the first bond and the second bond are located along a portion of the elastomeric strand which extends in arcuate manner (Fig. 15).

    PNG
    media_image1.png
    416
    569
    media_image1.png
    Greyscale

Ehlert further discloses curved attachment can be facilitated if desired for elastic strands and fabrics (¶0056). However, Ehlert is silent about oscillating the elastomeric strand in a cross-machine direction. 
Popp also disclose a method of manufacturing an elasticated material. The process discloses the use of pivot arm (18) with elastic guide openings (17). The pivot arm (18) pivots form side to side thereby varying the tension in the leg elastic members (58) as well as aligning the leg elastic members (58) in appropriate placement on the substrate (13). This apparatus 3 can provide customized higher tension anywhere about the leg opening 52 for higher gasketing pressure, and lower tension over any area about the leg opening 52 for better comfort. Placement of the leg elastic members 58 about the leg openings 52 can be customized in any shape on the product 20 which would offer an ideal fit all the way around the wearer's leg (Col Fig. 4; Col 8, Ln 32-65). 
Given the wealth of knowledge it would have been obvious to a person of ordinary skill in the art at the time of invention to utilize the oscillating arm as taught by Popp within the method of manufacturing and elasticated material as taught by Ehlert. The benefit of doing so would have been to apply appropriate amount of tension on the elastic members during manufacturing. 
Regarding claims 2-4, Ehlert discloses the second bonding element is a roll having an outer edge comprising a circumference, and wherein the second continuous substrate and  the elastomeric strand contact the second bonding element along the outer edge for a contact length that is between about 5% and about 75% of the circumference (Fig. 1). 

    PNG
    media_image2.png
    380
    671
    media_image2.png
    Greyscale

Regarding claim 5, Ehlert discloses wherein bonding the first continuous substrate material to the second continuous substrate material with the elastomeric strand disposed therebetween further comprises:

forming a third bond and a fourth bond disposed on opposite sides of the elastomeric strand, wherein the third bond and the fourth bond are spaced apart a distance less than an un- tensioned diameter of the elastomeric strand, and wherein the third bond and the fourth bond are located along a portion of the elastomeric strand which extends in a straight manner (Fig. 15).

    PNG
    media_image3.png
    403
    495
    media_image3.png
    Greyscale

Regarding claim 6, Ehlert discloses the method does not include a step of applying adhesive between the first continuous substrate material and the second continuous substrate material (¶0052). 
Regarding claim 7, Ehlert discloses wherein the first bond and the second bond are formed by pressure bonding (¶0052). 
Regarding claim 8, Ehlert discloses wherein the first bond and the second bond are formed by ultrasonic bonding (¶0052; Fig. 1 nip rollers). 
Regarding claim 9, Ehlert discloses a method for forming an elastic material, the method comprising: advancing a first continuous substrate (112) material having an upper surface and a lower surface in a machine direction; advancing a second continuous substrate (116) material having an upper surface and a lower surface in the machine direction: advancing an elastomeric strand (118) in a stretched state in the machine direction, wherein the elastomeric strand is positioned between the lower surface of the first continuous substrate material and the upper surface of the second continuous substrate material; advancing the first continuous substrate material and the second continuous substrate material with the elastomeric strand positioned therebetween to a bonding apparatus (200), wherein the bonding apparatus comprises: a first bonding element (204; Fig. 1), a second bonding element (202; Fig. 2) disposed proximate the first bonding element and forming a bonding nip with the first bonding element, and a guide element (Fig. 1 -notice the roller prior to bonding element 200) disposed proximate the second bonding element and forming a guide nip with the second bonding element (202; Fig. 2); advancing the second continuous substrate and the elastomeric strand through the guide nip so that the second continuous substrate and the elastomeric contact the second bonding element prior to the bonding nip (Fig. 1); and advancing the first continuous substrate material, the second continuous substrate material, and the elastomeric strand through the bonding nip and bonding the first continuous substrate material to the second continuous substrate material with the elastomeric strand disposed therebetween with at least a first bond and a second bond (¶0050),

wherein the first bond and the second bond are disposed on opposite sides of the elastomeric strand and spaced apart a distance less than an un-tensioned diameter of the elastomeric strand, and wherein the first bond and the second bond are located along a portion of the elastomeric strand which extends in an arcuate manner (Fig. 15).

    PNG
    media_image4.png
    425
    582
    media_image4.png
    Greyscale

Ehlert further discloses curved attachment can be facilitated if desired for elastic strands and fabrics (¶0056). However, Ehlert is silent about oscillating the elastomeric strand in a cross-machine direction. 
Popp also disclose a method of manufacturing an elasticated material. The process discloses the use of pivot arm (18) with elastic guide openings (17). The pivot arm (18) pivots form side to side thereby varying the tension in the leg elastic members (58) as well as aligning the leg elastic members (58) in appropriate placement on the substrate (13). This apparatus 3 can provide customized higher tension anywhere about the leg opening 52 for higher gasketing pressure, and lower tension over any area about the leg opening 52 for better comfort. Placement of the leg elastic members 58 about the leg openings 52 can be customized in any shape on the product 20 which would offer an ideal fit all the way around the wearer's leg (Col Fig. 4; Col 8, Ln 32-65). 
Given the wealth of knowledge it would have been obvious to a person of ordinary skill in the art at the time of invention to utilize the oscillating arm as taught by Popp within the method of manufacturing and elasticated material as taught by Ehlert. The benefit of doing so would have been to apply appropriate amount of tension on the elastic members during manufacturing. 
Regarding claim 12, Ehlert discloses advancing the first continuous substrate material through the guide nip along with the second continuous substrate material and the first continuous substrate material (Fig. 1; ¶0053). 
Regarding claim 13, Ehlert discloses wherein bonding the first continuous substrate material to the second continuous substrate material with the elastomeric strand disposed therebetween further comprises:
forming a third bond and a fourth bond disposed on opposite sides of the elastomeric strand, wherein the third bond and the fourth bond are spaced apart a distance less than an un- tensioned diameter of the elastomeric strand, and wherein the third bond and the fourth bond are located along a portion of the elastomeric strand which extends in a straight manner (Fig. 15).
 
    PNG
    media_image3.png
    403
    495
    media_image3.png
    Greyscale

Regarding claim 14, Ehlert discloses the method does not include a step of applying adhesive between the first continuous substrate material and the second continuous substrate material (¶0052).
Regarding claim 15, Ehlert discloses at least one of the first boding element (204) and the second bonding element (202) comprises rolls (Fig. 2). 

Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL I PATEL/Primary Examiner, Art Unit 1746